Opinion issued November 8, 2016




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-16-00850-CV
                           ———————————
                          JODI WAGLEY, Appellant
                                       V.
   NEIGHBORHOOD INSURANCE SPECIALISTS AND TERRY LYNN
    STANLEY D/B/A NEIGHBORHOOD INSURANCE SPECIALISTS,
                         Appellees


                   On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-70695


                         MEMORANDUM OPINION
      This appeal is from an order granting the appellees’ motion for summary

judgment, signed on August 9, 2016. The notice of appeal from trial court case

number 2015-70695 was first assigned by the district clerk to the Fourteenth Court
of Appeals on October 28, 2016, which assigned it to appellate cause number 14–

16–00859-CV. However, the district clerk subsequently, and erroneously, assigned

a duplicate notice of appeal from trial court case number 2015-70695 to this Court.

By information sheet filed in this Court on October 31, 2016, the district clerk

confirmed that the assignment of this duplicate notice of appeal to this Court was in

error and requested that we dismiss this appeal.

      Accordingly, because the notice of appeal from trial court case number 2015-

70695 was erroneously assigned to this Court, this appeal is ordered dismissed. See

TEX. R. APP. P. 43.2(f); see, e.g., Marullo v. Apollo Assoc. Servs., LLC, No. 01–16–

00193–CV, 2016 WL 1449258, at *1 (Tex. App.—Houston [1st Dist.] Apr. 12,

2016, no pet.) (per curiam) (mem. op.) (dismissing appeal that was erroneously

assigned to this Court by district clerk)

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




                                            2